        Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SUMMER STOCKBRIDGE,           )
                              )
            Plaintiff,        )
                              )
v.                            )                       Case No. CIV-18-1261-SLP
                              )
CHARLES CLAY DAWSON and       )
INDEPENDENT SCHOOL DISTRICT   )
   NO. 115 OF POTTAWATOMIE    )
   COUNTY, STATE OF OKLAHOMA, )
                              )
            Defendants.       )

                                      ORDER

      Before the Court is Plaintiff’s Motion to Remand [Doc. No. 7]. It is at issue. See

Resp., Doc. No. 16.

I.    Background

      This action was originally filed in the District Court of Pottawatomie County in

April 2015. See Pet., Doc. No. 1-3. After proceedings in state court not relevant to the

motion before the Court, Plaintiff filed the Second Amended Petition [Doc. No. 1-2]—the

governing pleading when Defendant Independent School District No. 115 of Pottawatomie

County (also known as Wanette Public Schools, the “School District”) removed the action

to this Court. The School District’s removal was based on federal question jurisdiction

under 28 U.S.C. § 1331 and supplemental jurisdiction under § 1367. Prior to removal, at

least some written discovery was exchanged between the parties and “limited depositions

of the parties” were taken. Notice of Removal ¶ 2, Doc. No. 1.
         Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 2 of 7



       In the Second Amended Petition, Plaintiff asserts claims against Defendant Charles

Clay Dawson and the School District. Plaintiff’s claims generally arise from the School

District’s employment of Mr. Dawson and Mr. Dawson’s alleged solicitation and receipt

of nude photographs from Plaintiff (a minor at the time), as well as two or more kissing

incidents between Plaintiff and Mr. Dawson on school property. Specifically, the claims

alleged in the Second Amended Petition are: (i) invasion of privacy/intrusion on seclusion

against Mr. Dawson, (ii) negligence against the School District and Mr. Dawson, (iii)

negligence per se against the School District and Mr. Dawson, (iv) negligent hiring,

retention, training, supervision, and premises liability against the School District, (v)

violation of article II, sections 2 and 7 of the Oklahoma Constitution against the School

District, (vi) violation of Plaintiff’s due process and equal protection rights under the

Fourteenth Amendment to the U.S. Constitution as made actionable by 42 U.S.C. § 1983

against the School District, and (vii) violations of Title IX of the Education Amendments

of 1972, 20 U.S.C. § 1681 et seq., against the School District.

       Plaintiff seeks remand pursuant to 28 U.S.C. § 1367(c)(1) and (c)(2).

II.    Discussion and analysis

       A civil action filed in state court may be removed to federal court when it “includes

a claim arising under the Constitution, laws, or treaties of the United States (within the

meaning of [28 U.S.C. § 1331]).” 28 U.S.C. § 1441(c)(1)(A). In deciding whether a case

arises under federal law, the Court follows “the ‘well-pleaded complaint’ rule, under which

a suit arises under federal law ‘only when the plaintiff’s statement of his own cause of

action shows that it is based’ on federal law.” Schmeling v. NORDAM, 97 F.3d 1336, 1339


                                             2
         Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 3 of 7



(10th Cir. 1996) (quoting Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152 (1908)).

Federal question jurisdiction under § 1331 exists when a plaintiff pleads, inter alia, “a cause

of action created by federal law.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 312 (2005).

       Here, Plaintiffs’ Second Amended Petition [Doc. No. 1-2] includes claims asserted

against the School District pursuant to both § 1983 and Title IV. Thus, federal-question

jurisdiction exists under 28 U.S.C. § 1331.1 See Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 386 (1998) (“[T]he presence of even one claim ‘arising under’ federal law is sufficient

to satisfy the requirement that the case be within the original jurisdiction of the district

court for removal.”).

       Jurisdiction over Plaintiff’s remaining (common-law and state-law) claims is

supplied by 28 U.S.C. § 1367(a). Plaintiff does not dispute that her non-federal claims “are

so related to claims in the action within [the Court’s] original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.”

28 U.S.C. § 1367(a). Nor could Plaintiff successfully so argue. All of Plaintiff’s claims

arise from the School District’s employment of Mr. Dawson’s and Mr. Dawson’s alleged

actions toward Plaintiff. Accordingly, the Court proceeds directly to the second step of its



1
  Plaintiff asserts that this Court does not have original subject-matter jurisdiction as to her
§ 1983 claim because her due process and equal protection assertions “do not depend solely
on the resolution of the federal statute.” Mot. ¶ 25, Doc. No. 7. Plaintiff does not develop
this argument further, and it is without merit. A claim asserted pursuant to § 1983 is one
“arising under the Constitution, laws, or treaties of the United States (within the meaning
of [28 U.S.C. § 1331]).” 28 U.S.C. § 1441(c)(1)(A). See Varnell v. Dora Consol. Sch.
Dist., 756 F.3d 1208, 1217 (10th Cir. 2014).

                                               3
         Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 4 of 7



supplemental-jurisdiction analysis: whether supplemental jurisdiction should be exercised

(as compared to the first step asking whether supplemental jurisdiction can be exercised).

       Supplemental jurisdiction is a matter of the Court’s discretion, not of a party’s right.

United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). Among other

reasons, the Court may decline to exercise supplemental subject-matter jurisdiction when

(i) the non-federal “claim[s] raise[] novel or complex issue[s] of State law” or (ii) the non-

federal “claim[s] substantially predominate[] over the [federal] claim[s].” 28 U.S.C.

§ 1367(c)(1), (2).

       Here, Plaintiff argues that remand is proper because “Oklahoma State jurisprudence

has not addressed the specific question of whether, by dint of systematic sexual abuse on

school premises during school hours, a school district and its employees have deprived the

victims of the abuse of the victim’s equal protection of the laws” and that this is a “complex,

and perhaps novel, State constitutional question” involving “interplay with Oklahoma state

statutes.” Mot. ¶ 24, Doc. No. 7. Plaintiff also argues that “the majority of the Plaintiff’s

claims sound in state law, and that these claims are complex and based upon a complex

pattern of conduct by the Defendants.” Id. ¶ 27.

       As to § 1367(c)(1) (“novel or complex issue[s] of State law”), “the fact that an issue

has not been decided by a state court, alone, does not make that issue novel.” Pae v. City

of Lawton, No. CIV-16-1198-M, 2017 WL 168910, at *2 (W.D. Okla. Jan. 17, 2017); see

also id. (“[S]imply because certain issues involved in plaintiff’s state law claims have been

left unresolved by the Oklahoma courts does not make those issues novel or complex.”).

Plaintiff argues that she is presenting a fact pattern not before considered in conjunction


                                              4
         Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 5 of 7



with her specific claims. The Court disagrees; even if specific aspects of Plaintiff’s claims

are new, her non-federal claims are not overall ones with which the federal courts are

unfamiliar or for which a state court’s consideration is more appropriate. See, e.g., J.M. ex

rel. Morris v. Hilldale Indep. Sch. Dist. No. 1-29, 397 F. App’x 445 (10th Cir. 2010);

Elizabeth S. v. Okla. City Pub. Sch., No. CIV-08-105-M, 2008 WL 4147572 (W.D. Okla.

Sept. 3, 2008). Even if particular factual assertions by Plaintiff are novel, the causes of

action asserted by Plaintiff are relatively common, and they are ones that federal courts

deal with routinely. Cf. Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 743 (11th

Cir. 2006) (“Generally, state tort claims are not considered novel or complex.” (collecting

federal district court cases)). Plaintiff is not trying to assert a cause of action not previously

recognized by Oklahoma’s state courts.

       As to § 1367(c)(2) (substantial predominance over the federal claims), the Court

considers:

       (1) whether there is a substantial quantity of evidence needed to support the
       state claims that is not relevant to the federal claims; (2) whether the state
       claims predominate substantially in terms of the comprehensiveness of the
       remedy sought; and (3) whether the scope of the issues raised in the state
       claims shows that those issues predominate over the issues relevant to the
       federal claims.

Pae, 2017 WL 168910, at *2 (quoting Arc of the Pikes Peak Region v. Nat’l Mentor

Holdings, Inc., No. 10-cv-1144-REB-BNB, 2011 WL 1047222, at *3 (D. Colo. Mar. 18,

2011)).2 Contrary to Plaintiff’s suggestion, the number of common-law- or state-law-based


2
 Drawn from the Third Circuit’s opinion in Borough of W. Mifflin v. Lancaster, 45 F.3d
780 (3d Cir. 1995), these factors have been used by courts within the Tenth Circuit to
determine substantial predominance. See, e.g., Mabey v. Ray, No. 4:18-cv-61-DN-DBP,

                                                5
           Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 6 of 7



claims as compared to the number of claims asserted under federal law does not determine

predominance under § 1367(c)(2). See Arc of the Pikes Peak Region, 2011 WL 1047222,

at *3.

         Applied here, these factors do not counsel in favor of remanding Plaintiff’s non-

federal claims. There does not appear to be substantial evidence that will be relevant to

Plaintiff’s non-federal claims which will not be likewise relevant to her federal claims. Nor

are the remedies sought by Plaintiff significantly different as between her federal claims

and her non-federal claims. Plaintiff seeks “actual damages in excess of $75,000,” “special

and punitive damages in an amount yet to be determined,” “attorney fees and costs,” and

“all further relief that th[e] Court deems fair and just.” Second Am. Pet. at p. 12, Doc. No.

1-2. Plaintiff does not distinguish as between her various claims in identifying the remedies

she seeks. See id. Finally, the scope of issues to be addressed appear to be generally the

same for both Plaintiff’s federal claims and her non-federal claims. Plaintiff’s allegations

in her § 1983 claim largely overlap with the allegations in her claim based on the Oklahoma

Constitution, and Plaintiff’s allegations in her Title XI claim largely overlap with the

allegations in her negligence-based claims.

III.     Conclusion

         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand [Doc. No. 7] is

DENIED as set forth herein.


2019 WL 962183, at *3 (D. Utah Feb. 4, 2019); Pae, 2017 WL 168910, at *2; Arc of the
Pikes Peak Region, 2011 WL 1047222, at *3; Garcia v. Monarch Dental Corp., Civ. No.
04-1058 WJ/RLP, 2005 WL 8164376, at *2 (D.N.M. Jan. 20, 2005) (citing Gibbs, 383 U.S.
at 726).

                                              6
         Case 5:18-cv-01261-SLP Document 19 Filed 03/05/19 Page 7 of 7



       IT IS FURTHER ORDERED that Plaintiff’s request for a hearing regarding her

motion is DENIED AS MOOT. The Court finds that no hearing is necessary for it to reach

its determination, and Plaintiff has not shown that a hearing is required in the circumstances

presented here. Cf. Frischenmeyer v. Werholtz, 459 F. App’x 759, 761 (10th Cir. 2012)

(unpublished) (no hearing required prior to ruling on a motion to dismiss based on the

parties’ briefs); Johnson v. Sedgwick Cty. Sheriff’s Dep’t, 461 F. App’x 756, 760 (10th Cir.

2012) (unpublished) (same for motion for summary judgment).

       IT IS SO ORDERED this 5th day of March, 2019.




                                              7
